Elliot Gale (Bar #1119904)
egale@gajplaw.com
Gale, Angelo, Johnson, & Pruett, P.C.
1430 Blue Oaks Blvd., Ste. 250
Roseville, CA 95747
916-290-7778 ph
916-721-2767 fax
Attorney for Plaintiff
Lucas Gepner

                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF WISCONSIN



LUCAS GEPNER                                          Case No.: 2:20-cv-01271-WED

               Plaintiff,
                                                      PLAINTIFF’S NOTICE OF VOLUNTARY
       vs.                                            DISMISSAL OF DEFENDANT BANK OF
                                                      AMERICA, N.A. PURSUANT TO
BANK OF AMERICA, N.A.                                 FEDERAL RULE OF CIVIL
                                                      PROCEDURE 41(A)(1)
               Defendant.




PLEASE TAKE NOTICE that Plaintiff Lucas Gepner, pursuant to Federal Rule of Civil

Procedure 41(a)(1), hereby voluntarily dismisses Bank of America, N.A. as to all claims in this

action, with prejudice.

       Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

       41(a) Voluntary Dismissal

       (1) By the Plaintiff

               (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any

                   applicable federal statute, the plaintiff may dismiss an action without a court

                   order by filing:

                          (1) a notice of dismissal before the opposing party serves either an answer

                             or a motion for summary judgment.

       Defendant Bank of America, N.A. has neither answered Plaintiff’s Complaint, nor filed a

                                       1
   Case 2:20-cv-01271-WED Filed 12/14/20 Page 1 of 2 Document 13
                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
motion for summary judgment. Accordingly, the matter may be dismissed against it for all

purposes and without an Order of the Court.



Dated: December 14, 2020                      Gale, Angelo, Johnson, & Pruett, P.C.

                                         By:          /s/ Elliot Gale
                                                     Elliot Gale
                                         Attorney for Plaintiff
                                         Lucas Gepner




                                       2
   Case 2:20-cv-01271-WED Filed 12/14/20 Page 2 of 2 Document 13
                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
